J-A21016-22

                                  2022 PA Super 181


    IN RE: ESTATE OF DAVID A.                  :   IN THE SUPERIOR COURT OF
    BYERLEY, DECEASED                          :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: DAVID M. BYERLEY                :
                                               :
                                               :
                                               :
                                               :   No. 2572 EDA 2021

              Appeal from the Decree Entered November 16, 2021
               In the Court of Common Pleas of Delaware County
                      Orphans’ Court at No: 0093-2020-O


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

OPINION BY MURRAY, J.:                                FILED OCTOBER 18, 2022

       David M. Byerley (Appellant) appeals from the decree directing probate

of the February 16, 2018, will (Will) of his father, David A. Byerley (Decedent).

Appellant is Decedent’s only child and “beloved son.”          Findings of Fact,

11/16/21, at 5 (quoting Will).         Appellee, Mary McGurk (Ms. McGurk), was

Decedent’s “dear friend.” Id. at 4 (same). The parties dispute the provision

of the Will granting Ms. McGurk a life estate in Decedent’s home. After careful

review of the certified record and prevailing legal authority, we affirm.

                                         FACTS1



____________________________________________


1The Orphans’ Court’s findings of fact are extensive. See generally, Findings
of Fact, 11/16/21, at 2-105. Regarding the parties, the court “found Ms.
McGurk to be credible,” and “did not find [Appellant] to be credible.” Id. at
102-03. The Orphans’ Court found Attorney Robert DiOrio, who drafted the
2018 Will, “to be credible.” Id. at 102.
J-A21016-22


      Decedent was born on August 17, 1927, and died on August 10, 2019,

shortly before his 92nd birthday. At the time of trial, Ms. McGurk was 73 years

old. N.T., 10/15/20, at 186. The Orphans’ Court explained:

      At the time of his death, Decedent resided at 2587 Radcliffe Road,
      Broomall, Delaware County, Pennsylvania (the Property).

            Decedent [was] survived by his son, [Appellant,] and his
      long-time caregiver and friend, Mary McGurk. On December 15,
      1998, Decedent executed a Last Will and Testament (the 1998
      Will) wherein [Appellant] was named the sole Executor and sole
      beneficiary.

            On February 16, 2018, Decedent executed a new Last Will
      and Testament (the 2018 Will) wherein Decedent provided for
      McGurk to have a life estate in the Property. As in the 1998 Will,
      [Appellant] was named as the sole Executor and sole beneficiary
      under the 2018 Will. The 2018 Will provides, in relevant part, as
      follows:

            “SECOND; I give, bequeath and devise my estate as
            follows: 1. I give and devise my premises known as
            2587 Radcliffe Road, Broomall, PA 19008, unto my
            Trustee      hereinafter     named,       IN       TRUST
            NEVERTHELESS, to be used for the sole occupancy of
            my dear friend, MARY MCGURK, until she vacates said
            premises, or upon her death, whichever shall first
            occur, and upon the occurrence of either event, this
            Trust shall terminate. Thereafter, exclusive title to
            the property shall be transferred by my Trustee unto
            my beloved son, DAVID M. BYERLEY, per stirpes.
            During the term of her occupancy, MARY MCGURK
            shall be solely responsible to timely pay all utilities for
            said premises.”

            McGurk was Decedent’s longtime friend and caretaker. In
      approximately 2004, Decedent met McGurk at the Pet Smart Store
      where she worked. During his weekly visit to Pet Smart, Decedent
      used to leave notes on McGurk’s car, including a note asking her
      out to dinner and a note with a map to his home. Sometimes
      when McGurk left work, Decedent would stand outside by her car
      and they would talk to each other. McGurk testified that Decedent

                                       -2-
J-A21016-22


       tried for a long time to get her to date him and that he was such
       a nice and kind man; and therefore, she finally went out with him.
       When a fire caused McGurk to vacate her apartment, Decedent
       offered his storage room in the Property’s basement to her. [Ms.
       McGurk] testified that following the fire, she lived with her aunt in
       Drexel Hill for a month, but never lived in her car or was homeless
       as alleged [by Appellant]. Eventually, Decedent and McGurk
       began dating, but it was a platonic relationship.

             After dating for two years, McGurk moved into the Property
       in 2006. When she moved into the Property, McGurk was
       employed and had a checking account and a debit card. McGurk
       worked at Pet Smart until 2009 and then she went on Social
       Security. McGurk [testified that she] and her dog moved into
       separate quarters of the Property, specifically the top floor, and
       that Decedent insisted that she move into the home. McGurk
       further testified that there was no written lease agreement
       between her and Decedent.

Orphans’ Court Opinion, 4/21/22, at 2-3 (record citations omitted).

       When Ms. McGurk moved into the Property in 2006, Decedent was

independent. Id. at 4. He drove until 2016; when Decedent stopped driving,

Ms. McGurk drove Decedent “anywhere he needed to go.”             Id. at 55.   As

Decedent “became more physically compromised,” Ms. McGurk’s “caregiver

duties increased,” and she “began to go shopping, fix meals for [Decedent],

do the laundry and dishes, and change his diapers.” Id. (citations omitted).

       Attorney Thomas Burke drafted Decedent’s 1998 will.2 N.T., 3/17/21,

at 34. Attorney Robert DiOrio drafted the 2018 Will. N.T., 9/14/20, at 11.


____________________________________________


2 Appellant testified the “Burke’s were lifelong friends” of the family, and
Appellant grew up with the Burke brothers. N.T., 3/17/21, at 32. Jim Burke
was a pulmonologist and Decedent’s doctor; Jim’s brother, Tom, was
Decedent’s lawyer. N.T., 3/17/21, at 32-33.


                                           -3-
J-A21016-22


Attorney DiOrio explained that Decedent was referred to him by a previous

client, not Ms. McGurk. N.T., 9/29/20, at 27. He did not know Ms. McGurk or

her family. Id.

       Attorney DiOrio testified Decedent “contacted me by telephone …

probably sometime in 2017” to draft the Will. N.T., 9/14/20, at 8-10. Ms.

McGurk accompanied Decedent to Attorney DiOrio’s office on February 16,

2018.3 Id. at 21. Attorney DiOrio stated, “when I discussed the Will with

[Decedent,] it was just me and [Decedent].”       Id.   Attorney DiOrio had no

concerns about Decedent’s capacity to execute the Will, although Decedent

had “somewhat of a hearing problem.” Id. at 20-21, 23. Attorney DiOrio

testified that Decedent exhibited no signs of weakened intellect, and he “would

not have had him execute the will if I had thought so.” Id. at 23; see also

id. at 24-25 (stating, “Once again, I would not have had [Decedent] execute

the will if I didn’t believe it was his complete and full understanding and

intention[.]”).

       Attorney DiOrio described Decedent:

       He looked like an elderly – he looked like the elderly nice man that
       I knew him to be in my brief relationship with him. He was –
       appeared to be appropriately dressed. He appeared to be focused
       on the task at hand. He responded appropriately to things that
       he wanted me to know and to things I was asking him. I don’t
____________________________________________


3 Attorney DiOrio declined to provide responses he believed to “be protected
by the attorney/client privilege and the duty of confidentiality.” N.T., 9/14/20,
at 13. He testified “as a witness” as opposed to his “role as an attorney.”
N.T., 9/29/20, at 13. He continued “to decline to answer [some questions]
based on [his] duty [of confidentiality as counsel].” Id. at 14.

                                           -4-
J-A21016-22


      recall specifics … but there was nothing in his appearance or
      demeanor or behavior that lead me to believe that he was
      anything but cognizant and of free will and able to undertake the
      task at hand.

N.T., 9/29/20, at 20. Attorney DiOrio stated that Decedent “was in his 90s

and he wasn’t robust[.] … He looked like a 90 year old person.” Id. at 74.

Nonetheless,

      [Decedent] was no different than my exposure to any other client
      that asks me to prepare a will for them and I saw nothing in my
      relationship with him that lead [sic] me to believe he was under
      any undue influence, which is more than influence, obviously, but
      undue influence I didn’t see.

Id. at 23.

      Attorney DiOrio stated that “[a]ccording to [Decedent], [Appellant] did

not agree with certain things [Decedent] was involved with financially or

otherwise as far as the home was concerned with Ms. McGurk.” Id. at 38.

Attorney DiOrio testified:

      [Decedent] had a hearing impairment and therefore, [Ms.
      McGurk] would impart information to me based on the fact that
      [Decedent] had a hearing impairment and therefore, she would,
      quite loudly, so she could make sure apparently that he would
      hear also, give me information and I would confirm that
      information with him. So, my understanding of her role was
      someone who had assisted [Decedent,] according to both of them,
      in his life, assisting him in various ways, I guess as a – I don’t
      want to say as a caregiver, but in the nature of a caregiver and
      therefore, she would call me and I got the impression that the
      purpose of her being involved in the calls was simply to be able to
      make sure [Decedent] heard everything that was going on during
      that call or during the meeting.

Id. at 42-43. He clarified that Decedent, “had a hearing impairment, but he

wasn’t deaf. He could hear.” Id. at 43. In addition, “when I spoke with him

                                     -5-
J-A21016-22


in my office, there was no doubt in my mind that he could relate to me and

he could hear what I was saying even though [Ms. McGurk] was present also

repeating some of the things to him quite loudly.” Id. at 43-44.

      Attorney DiOrio described his perception of the relationship between

Decedent and Ms. McGurk:

      Originally, she was a tenant … but she did assist him with doctor’s
      appointments. I’m not sure about grocery shopping and things of
      that nature, but I believe doctor’s appointments and also checking
      in on him on a daily basis or frequently because she was living in
      the same building as him in the same home in what I believe was
      a separate apartment from the way it was described. So that sort
      of thing. That was my understanding, although she was a tenant
      and I believe she was paying rent.

Id. at 44.

      With respect to the life estate, Attorney DiOrio testified that Decedent

“was very, very adamant about what he wanted me to do in that will.” Id. at

48. “He didn’t use the word premises. I used the word premises, but he said

my home. I want her to continue to live there. That’s what he said.” Id. at

68. “The [W]ill indicates that there’s a trust and she will have sole occupancy

until she vacates[.]” Id. at 67. The home is the only asset in the trust, and

Appellant is the trustee. Id. at 68-69. Decedent “wanted [Ms. McGurk to be]

responsible for the utilities and [Decedent] was quite aware that his son would

be responsible for all the other expenses.”      Id. at 71.   Attorney DiOrio

explained:

      [Decedent] went through with me on a couple of occasions as far
      as what he wanted done. And as I said, he was rather adamant
      about it. I know I discussed it with him. But I know I discussed

                                     -6-
J-A21016-22


      it with him even separately without Ms. McGurk being there. I
      know there was at least once, perhaps more than once when I had
      him in my office alone. I spoke very loudly but Ms. McGurk was
      not present. She would be in the waiting area and I would review
      certain things with [Decedent] independent of Ms. McGurk.

Id. at 52.

      It is undisputed that except for the life estate, the 1998 and 2018 wills

are similar; in both wills, Appellant is the executor and beneficiary. Id. at 50-

51. Attorney DiOrio reiterated:

      I made sure that with [Decedent], just like every other client, … I
      went through every single line of the last will and testament to
      make sure the client understands, to make sure the client doesn’t
      have any second thoughts, to make sure he fully appreciates what
      he’s about to do.

                                      ***

      At all times I received the impression and understanding that
      [Decedent] was adamant about what he wanted to do. He was
      adamant about having his son be the executor. He was adamant
      about leaving the residuary estate to his son. He – I got the
      impression that he loved his son very much, but that he had some
      very strong feelings about Ms. McGurk and what he wanted to do
      for her. And that was my understanding and my experience with
      him.

Id. at 53-54.

      Ms. McGurk testified that Decedent was “a very nice man. Everyone

loved [him].” N.T., 10/15/20, at 55. She described him as “so kind,” although

their relationship was platonic. Id. at 57. Ms. McGurk was Decedent’s friend

and companion. As Decedent aged, Ms. McGurk assumed responsibility for

his care. She testified she was never paid for taking care of Decedent. Id. at

60.

                                      -7-
J-A21016-22


     With respect to the life estate, Ms. McGurk testified the idea “was all”

Decedent, and she never “said one word that [Decedent] didn’t say first.” Id.

at 66. She testified that at the beginning of her relationship with Decedent,

she was unaware of his finances.     Id. at 97-98.    She became aware of

Decedent’s finances as she began to help him more and drove him when he

needed to go to the bank. Id. at 102.

     After Decedent executed the 2018 Will, conflict arose between Decedent

and Appellant. The Orphans’ Court explained:

           McGurk testified that on or about March 13, 2019, Decedent
     found and showed the 1998 Will to McGurk and asked her to
     contact Attorney DiOrio to send a copy of the 2018 Will to Attorney
     Burke because [Decedent] was having trouble with Attorney Burke
     only wanting to deal with [Appellant]. (N.T. 10/15/20 at 109).

            McGurk testified on June 8, 2019, she called Attorney DiOrio
     on Decedent’s behalf because she and Decedent wanted to have
     the Property’s locks changed and that she made the call with
     Decedent sitting next to her. Id. at 142, 144-145; See R-1.
     McGurk further testified that at this time, Decedent asked her to
     call Attorney DiOrio about changing the Deed to McGurk or selling
     her the Property for a dollar. Id. McGurk testified that Decedent
     wanted to take this action to protect her from [Appellant] because
     Decedent and [Appellant] had discussions about [Appellant] not
     permitting McGurk to have [his] inheritance. (N.T. 10/15/20 at
     141).

           McGurk testified that she told Decedent that she would not
     get the locks changed and called the police to discuss with
     Decedent about getting the locks changed because she did not
     want [Appellant] to accuse her of changing the locks. (N.T.
     10/15/20 at 142-145).        McGurk testified that following a
     discussion between the police, the locksmith, and Decedent about
     the locks being changed, the locksmith changed the Property’s
     locks. Id. Several days later, Decedent gave a spare key to the
     Property to [Appellant]. Id. at 144. McGurk testified that


                                    -8-
J-A21016-22


     Decedent, then, told her to get the locksmith to return to the
     Property to change the locks again. Id.

           McGurk testified that on June 13, 2019, she called Attorney
     DiOrio on Decedent’s behalf about [Appellant] not having the right
     to remove $58,000 from the Wells Fargo TOD Account which was
     under Decedent’s name and her name. (N.T. 10/15/20 at 69-70;
     146-147, 149-150); See R-1. McGurk further testified that
     [Appellant] threatened to sue Decedent about this issue with the
     bank account. (N.T. 10/15/20 at 71). McGurk testified that
     [Appellant] stated that he would spend every nickel he had and
     that he was not going to let McGurk have that money or his
     inheritance, the Property. Id. at 71, 154-155.

            McGurk testified that when Decedent discovered what
     occurred with the Wells Fargo TOD Account, he asked McGurk to
     immediately take him to Wells Fargo Bank. (N.T. 10/15/20 at 70-
     71). McGurk further testified that when the Wells Fargo Bank
     Manager informed [Decedent] that [Appellant] was involved in the
     transfer, Decedent asked the Wells Fargo Bank Manager to call
     [Appellant] about the removal of these funds from the Wells Fargo
     TOD Account. (N.T. 10/15/20 at 70-71). McGurk testified that
     the Wells Fargo Bank Manager called and informed Decedent that
     [Appellant] informed her that he would return the money to the
     Account. Id. McGurk testified that after [Appellant] removed the
     $58,000 in funds from the Wells Fargo TOD Account, Decedent
     wanted to remove [Appellant] as the POA. Id. at 70-71, 118.
     McGurk further testified that [Appellant] never returned the funds
     to this account. Id. at 70-71.

           McGurk testified that initially, she called Attorney DiOrio on
     Decedent’s behalf on June 14, 2019 regarding the removal of
     [Appellant] as Decedent’s POA Agent. (N.T. 10/15/20 at 155,
     158-159); See R-1.       However, Attorney DiOrio declined to
     represent Decedent as to this issue because he could be called as
     a witness if [Appellant] sued. (N.T. 10/15/20 at 159). McGurk
     then contacted Thomas Speers, Esquire, on Decedent’s behalf
     because Decedent felt the urgency to have [Appellant] removed
     as his POA Agent [and] prevent[ed] from being involved in
     Decedent’s business. (N.T. 10/15/20 at 158). On June 14, 2019,
     McGurk took Decedent to Attorney Speers’ Law Office after they
     left Wells Fargo Bank, because Decedent was adamant about
     removing [Appellant] as his POA Agent. Id. at 161. While
     Decedent met with Attorney Speers, McGurk sat and waited in

                                    -9-
J-A21016-22


     Attorney Speers’ Law Office for a long time. Id. at 169. McGurk
     testified that Decedent asked Attorney Speers to remove
     [Appellant] as the POA Agent and that Attorney Speers prepared
     the document. Id. at 164.

           McGurk testified that while at Attorney Speers’ Law Office,
     there was a discussion about having Decedent’s cognitive status
     evaluated. (N.T. 10/15/20 at 172). McGurk further testified that
     Attorney Speers stated that he and his legal assistant knew
     Decedent was capable; and that Decedent and McGurk knew
     Decedent was capable. Id. McGurk testified that Attorney Speers
     stated that since there is trouble, it would be wise to get someone
     [to] give him a test, and recommended [psychologist Kenneth
     Carroll, PhD,] perform the test. Id. at 172-173.

           McGurk contacted Dr. Carroll via phone to set up an
     appointment for Decedent’s evaluation to occur at the Property on
     July 8, 2019. (N.T. 10/15/20 at 173-174; 03/17/21 at 93-94).
     [Appellant] arrived at the Property when Dr. Carroll started
     Decedent’s evaluation. Id. at 174. McGurk testified [Appellant]
     took Dr. Carroll outside the Property to speak with him. Id.
     McGurk further testified that Decedent’s eyesight, hearing, and
     nerves were “shot that day.” Id.

Orphans’ Court Opinion, 4/21/22, at 11-13.      Decedent died the following

month.

     Attorney Speers confirmed that Ms. McGurk contacted him in June 2019.

N.T., 4/27/21, at 6. Attorney Speers stated he met with Decedent when he

and Ms. McGurk came to his office to discuss Decedent’s power of attorney.

Id. at 36-37. Attorney Speers testified:

     [Decedent] was very clear when he came in as to why he was
     coming in. He was very sure in his mind, knew his son. Knew his
     son had a power-of-attorney. Knew his son was on joint bank
     accounts that he had. And he was very concerned when he
     learned that the bank account at Wells Fargo that had been
     designated payable upon death to Mary had been withdrawn by
     [Appellant] and placed in another investment that did not bear her


                                   - 10 -
J-A21016-22


      name.

Id. at 15. Attorney Speers also testified:

      Other assets were to go to [Appellant]. [Appellant] was to get
      [the] residue of the house. So [Decedent] wasn’t saying that he
      wasn’t going to give anything to [Appellant] and give everything
      to [Ms. McGurk]. … He just wanted to be sure that she was taken
      care of and could live in the house.

Id. at 21; see also id. at 23 (stating Decedent, “was very clear about what

he desired and why he desired it.”). Attorney Speers opined that “it sounded

like [Ms. McGurk] was afraid of [Appellant]. She was physically afraid of him.

She was intimidated by him.” Id. at 28. Attorney Speers testified Decedent,

      was concerned [Appellant] would challenge the will. And I said
      what the [Orphans’ Court] just said, it’s a year-and-a-half ago. I
      don’t know how someone’s going to prove that you were or are
      not competent a year-and-a-half ago. I don’t know any doctors
      that would give that opinion. [B]ut he said he [was] concerned
      about [a] challenge of the will. I said, well, if you think you’re
      competent you can get an examination. And I recommended a
      psychologist that I had court appointed recently in a guardianship
      case I had[.]

Id. at 29-30. Attorney Speers recommended Dr. Carroll, who Ms. McGurk

subsequently contacted.

      In July 2019, Dr. Carroll went to Decedent’s home to evaluate him; Ms.

McGurk and Appellant were at the home that day. See id. at 13 (Orphans’

Court stating Appellant, “arrived at the Property when Dr. Carroll started

Decedent’s evaluation[, and] McGurk testified [Appellant] took Dr. Carroll

outside the Property to speak with him[, and] further testified that Decedent’s




                                    - 11 -
J-A21016-22


eyesight, hearing, and nerves were ‘shot that day.’”) (record citations

omitted). Decedent died on August 10, 2019.

                              LEGAL ACTION

      After Decedent died, the conflict continued between Appellant and Ms.

McGurk, leading Ms. McGurk to initiate legal action. On February 27, 2020,

Ms. McGurk filed a petition for Appellant to show cause why Decedent’s Will

“dated February 16, 2018, Should Not be Probated and Why this Honorable

Court Should Not Appoint an Independent Executor and Trustee to Administer

Said Estate and Trust.” Petition, 2/27/20. Ms. McGurk requested that the

Orphans’ Court “determine which Last Will and Testament should be

probated.” Appellee’s Brief at 2. Ms. McGurk sought to establish the validity

of the 2018 Will and her right to remain at the Property. She asserted that

Decedent “possessed the testamentary capacity to change his will to add a

trust life estate” for Ms. McGurk. N.T., 11/14/20, at 4.

      Appellant filed a response and cross-petition referencing “a mental

competency evaluation by Dr. Kenneth Carroll.” Response and Cross-Petition,

3/3/20, at 11. Appellant requested the Orphans’ Court declare the 2018 Will

“null and void,” and “accept the original of [Decedent’s] Last Will and

Testament dated December 15, 1998 for probate.” Id. at 12.

      Ms. McGurk filed a motion in limine seeking to exclude the admission of

Dr. Carroll’s report and testimony because Dr. Carroll had interacted with

Decedent nearly a year and a half after Decedent executed the 2018 Will.


                                    - 12 -
J-A21016-22


Orphans’ Court Opinion, 4/21/22, at 37. Appellant filed a response arguing

the “passage of time” should not preclude Dr. Carroll from testifying as “both

an expert and fact witness.”         Response in Opposition to Motion in Limine,

10/14/20, at 2, 4.4       Appellant attached a copy of Dr. Carroll’s “Report of

Psychological Examination” as Exhibit A. See id. Appellant “argued that Dr.

Carroll’s testimony would still be relevant despite the timing of Decedent’s

[July 2019] evaluation in relation to the 2018 Will’s execution.”      Orphans’

Court Opinion, 4/21/22, at 66.          The Orphans’ Court found in favor of Ms.

McGurk, and entered an order granting the motion in limine. Order, 2/10/21.

       Although the Orphans’ Court had granted Ms. McGurk’s motion in limine,

the issue arose again a month later, when Appellant testified at trial. Ms.

McGurk’s counsel objected to Appellant testifying about his interactions with

Dr. Carroll. N.T., 3/17/21, at 96, 98. The court reiterated that evidence from

Dr. Carroll would not be “relevant as to what happened on February 16 of

2018.”    Id. at 97.     Appellant’s counsel argued that Appellant’s testimony

“shows [Ms. McGurk] systematically taking control of [Decedent’s] life. That’s

what we’re showing. That’s the undue influence.” Id. at 99. The discussion

continued:




____________________________________________


4 Ms. McGurk’s motion in limine to disqualify Dr. Carroll and Appellant’s
response appear on the docket out of order. The former is listed as entry
#16, time-stamped and entered October 19, 2021; the latter is listed as entry
#14, is not time-stamped, and entered October 14, 2020.

                                          - 13 -
J-A21016-22


           [MS. McGURK’S COUNSEL]:         Your Honor, this is a
     completely ridiculous argument by [Appellant’s counsel]. Those
     facts are not in evidence. ...

           THE COURT: [W]hy is – the issue is why is Dr. Carroll’s
     testimony not relevant on July 9 or 10 of 2019?

           [MS. McGURK’S COUNSEL]: It has no bearing on the mental
     capacity of [the Decedent] when he signed the will in February of
     2018.

           THE COURT: Go ahead, [Appellant’s counsel]. I was just
     going to say I’ll give you another chance to speak. I don’t want
     to cut your opportunity off. … I always – you know I have to tell
     you I try to listen to both sides and sometimes I’m … well, you
     know what, you’re right. I hadn’t thought about that.

           [APPELLANT’S COUNSEL]: Yeah. I mean what we have is
     M[s.] McGurk really taking control of the [D]ecedent. How was
     she doing that? Well, she’s taking it to a new attorney, two new
     attorneys. Because now she’s got to go to this attorney to —

           THE COURT: Dr. Carroll, I’m talking about Dr. Carroll in July
     of 2019.

           [APPELLANT’S COUNSEL]: All right. Right. And the
     question is why is M[s.] McGurk hiring — she hires, not the
     attorney who may have a valid issue about the client executing a
     power of attorney or a client executing a will. She hires this expert
     to come out and get competence [sic] so that she can get the
     power of attorney. So it all shows a power –

           THE COURT: I’m going to sustain [Ms. McGurk’s counsel’s]
     objection.

          [APPELLANT’S COUNSEL]: All right. Again, Your Honor, I
     would have an exception –

           THE COURT: And you have an exception.

            [APPELLANT’S COUNSEL]: So as I understand the question
     I can’t have [Appellant] indicate why he found the doctor there …
     talking to [Decedent] and examining [Decedent] that day.


                                    - 14 -
J-A21016-22


           THE COURT: Well—

           [APPELLANT’S COUNSEL]: I just want to clarify. So I know
     I can’t ask [Appellant] the question. So [Appellant] shows up. I
     can’t ask him the question—

           THE COURT: Because it’s not relevant. I don’t see how it’s
     relevant.

           [APPELLANT’S COUNSEL]: Okay.

           THE COURT: The power of attorney was revoked before
     [that day]. I mean [Appellant] — your client testified that he
     received this FedEx on June 28.

           [APPELLANT’S COUNSEL]: Okay.

           THE COURT:       It’s now July 9 or 10.        So it’s already
     afterwards.

           [APPELLANT’S COUNSEL]: Right. So—

           THE COURT: So I’m not … trying to be argumentative—

           [APPELLANT’S COUNSEL]: I understand.

           THE COURT: … I just don’t see how it’s relevant.

           [APPELLANT’S COUNSEL]: Well, I understand.

           THE COURT: And this is your case, you can do whatever
     you want. But I’ll give you an exception so it’s clearly on the
     record.

           [APPELLANT’S COUNSEL]: Then I – I understand that the
     doctor’s opinion on competency was two weeks after the
     revocation of power of attorney and a year later after the will was
     executed. So the question is why was he hired, why is he there
     and what is he doing there. And if I can’t ask [Appellant] any of
     those questions or bring the doctor in to say what are you doing
     talking to [Decedent] and who hired you and why are you hired I
     don’t understand. If you’re telling me I can’t ask at all then I can’t
     ask at all.


                                    - 15 -
J-A21016-22


              THE COURT: That’s my ruling.

N.T., 3/17/21, at 99-102 (emphasis added).

       The Orphans’ Court conducted six days of trial between September 14,

2020, and August 10, 2021.            During trial, Appellant requested the court

reconsider its grant of Ms. McGurk’s motion in limine.5 Ms. McGurk filed a

response in which she continued to argue that Dr. Carroll’s report was

“completely irrelevant as it was drafted approximately one and a half years

after” Decedent executed the Will. Response, 7/29/21, at 1. The Orphans’

Court subsequently ordered:

             AND NOW, this 2nd day of August, 2021, upon consideration
       of [Appellant]’s Motion for Reconsideration of the February 10,
       2021 Ruling Granting the Motion in Limine to Bar Dr. Kenneth
       Carroll’s Testimony and response thereto, it is hereby ORDERED
       and DECREED as follows:

       1. As to Dr. Carroll testifying as a fact witness, said Motion is
          GRANTED wherein [Appellant] may only rebut [Ms. McGurk’s]
          testimony presented on October 15, 2021 on page 174, lines
          14 through 16, as to [Appellant]’s interaction with Dr. Carroll
          on the day of Decedent’s evaluation.

       2. As to Dr. Carroll testifying as an expert witness, said Motion is
          DENIED.

Order, 8/2/21.

       Following trial, the Orphans’ Court reviewed the evidence before issuing

its decision, which included findings of fact in excess of 100 pages.         See



____________________________________________


5The docket indicates Appellant filed the motion for reconsideration on July
15, 2021.

                                          - 16 -
J-A21016-22


generally, Findings of Fact, 11/16/21, at 2-105 (citing notes of testimony).

Critically, the Orphans’ Court “found Ms. McGurk to be credible,” and “did not

find [Appellant] to be credible.” Id. at 102-03. The Orphans’ Court also found

Attorney Robert DiOrio “to be credible.” Id. at 102. The court concluded:

      The [Orphans’] Court finds that there is a lack of clear and
      convincing evidence that Ms. McGurk destroyed Decedent’s free
      agency and engaged in such coercion of Decedent to restrain his
      ability to enter into and execute the February 16, 2018 Will.

      The [Orphans’] Court finds that as to undue influence, [Appellant]
      provided evidence only as to opportunity, suspicion, and mere
      conjecture; and therefore, failed to prove the existence of undue
      influence.

      The [Orphans’] Court finds that there is a lack of clear and
      convincing evidence that Decedent suffered from a weakened
      intellect.

      The [Orphans’] Court finds that based upon the evidence
      presented, Decedent had testamentary capacity when he entered
      into and executed the February 16, 2018 Will.

      The [Orphans’] Court finds that based upon the lack of clear and
      convincing evidence presented, Decedent was not subject to
      undue influence from Ms. McGurk.

      The [Orphans] Court finds that the February 16, 2018 Will is valid
      and should be submitted for probate with the Delaware County
      Office of Register of Wills.

Findings of Fact, 11/16/21, at 104-05 (paragraph numbers omitted).

      Accordingly, the Orphans’ Court issued a decree directing probate of the


2018 Will.    Appellant filed a timely notice of appeal and court-ordered


statement of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b).




                                    - 17 -
J-A21016-22


                                    ISSUES

      Appellant presents two issues for our review:

      A. Did the [Orphans’] Court commit a reversible error in barring
         the testimony of Dr. Kenneth Carroll, PhD, proffered as both
         fact witness and expert witness?

      B. Did the [Orphans’] Court Abuse its Discretion as a Fact Finder
         when it made findings of fact contrary to the overwhelming
         evidence presented on the issues of (1) undue influence; and
         (2) confidential relationship and improperly excluded evidence
         supporting said issues?

Appellant’s Brief at 4.

                                   ANALYSIS

      We begin our analysis of Appellant’s issues by recognizing established

legal authority. It is well-settled that the

      appropriate scope and standard of review on appeal from a Decree
      of the Orphans’ Court adjudicating an appeal from probate is as
      follows:

          In a will contest, the hearing judge determines the
          credibility of the witnesses. The record is to be reviewed
          in the light most favorable to appellee, and review is to be
          limited to determining whether the [Orphans’] [C]ourt’s
          findings of fact were based upon legally competent and
          sufficient evidence and whether there is an error of law or
          abuse of discretion. Only where it appears from a review
          of the record that there is no evidence to support the
          court’s findings or that there is a capricious disbelief of
          evidence may the court’s findings be set aside.


In re Estate of Schumacher, 133 A.3d 45, 49-50 (Pa. Super. 2016) (citation

omitted). We “will not lightly find reversible error and will reverse an Orphans’

Court decree only if the [O]rphans’ [C]ourt applied an incorrect rule of law or



                                      - 18 -
J-A21016-22



reached its decision on the basis of factual conclusions unsupported by the

record.”    In re Jerome Markowitz Trust, 71 A.3d 289, 298 (Pa. Super.

2013).

      The Pennsylvania Supreme Court has repeatedly held that the “best

evidence of a testator’s intent is the testamentary document itself and the

testator’s arrangements with his attorney.” See Estate of Agnew v. Ross,

152 A.3d 247, 261 (Pa. 2017) (citations omitted).

      Further,

      “The resolution of a question as to the existence of undue
      influence is inextricably linked to the assignment of the burden of
      proof.” In re Estate of Clark, 461 Pa. 52, 334 A.2d 628, 632
      (1975). Once the proponent of the will in question establishes the
      proper execution of the will, a presumption of lack of undue
      influence arises; thereafter, the risk of non-persuasion and the
      burden of coming forward with evidence of undue influence shift
      to the contestant. Id. The contestant must then establish, by
      clear and convincing evidence, a prima facie showing of undue
      influence by demonstrating that: (1) the testator suffered from a
      weakened intellect; (2) the testator was in a confidential
      relationship with the proponent of the will; and (3) the proponent
      receives a substantial benefit from the will in question. Id. Once
      the contestant has established each prong of this tripartite test,
      the burden shifts again to the proponent to produce clear and
      convincing evidence which affirmatively demonstrates the
      absence of undue influence. Id.


In re Est. of Smaling, 80 A.3d 485, 493 (Pa. Super. 2013) (footnote

omitted).

      Appellant argues the Orphans’ Court erred in failing to find undue

influence, stating: “It is critical for the Superior Court to understand the full

import of [Ms.] McGurk’s effect upon [Decedent’s] testamentary dispositions

                                     - 19 -
J-A21016-22



and his life in general.” Appellant’s Brief at 21 (citing Owens v. Mazzei, 846

A.2d 700 (Pa. Super. 2004)). In Owens, we observed:

     Our Supreme Court has cautioned that “weakened mentality as
     relevant to undue influence need not amount to testamentary
     incapacity.” Consequently, the grantor’s mental condition at the
     moment he authorized the transfer of his property is “not as
     significant when reflecting upon undue influence as it is when
     reflecting upon testamentary capacity. [When the challenge is
     based on undue influence,] more credence and weight may
     be given to the contestant’s remote medical testimony.”
     Although our cases have not established a bright-line test by
     which weakened intellect can be identified to a legal certainty,
     they have recognized that it is typically accompanied by persistent
     confusion, forgetfulness and disorientation. The Orphans’
     Court’s mandate in assessing such evidence is relatively
     broad.      If    the    court’s        decision    rests    upon
     legally competent and sufficient evidence, we will not
     revisit its conclusions.          Under no circumstance will we
     substitute our judgment of credibility for that of the Orphans’
     Court.

Owens, 847 A.2d at 707 (citations omitted, emphasis added).

     We further recognize:

     [W]eakened intellect in the context of a claim of undue
     influence need not amount to testamentary incapacity
     and will generally be proven through evidence more
     remote       in   time      from     the   actual     date     of
     the will’s execution. While Pennsylvania courts “have not
     established a bright-line test by which weakened intellect can be
     identified to a legal certainty, they have recognized that it is
     typically accompanied by persistent confusion, forgetfulness and
     disorientation.” In re Estate of Fritts, 906 A.2d 601, 607 (Pa.
     Super.    2006)    (citations   omitted).    Importantly,      in
     an undue influence case, “[the Orphans’ Court] has greater
     latitude to consider medical testimony describing a
     [testator’s] condition at a time remote from the date that
     the contested will was executed.” Id. (citation omitted).




                                    - 20 -
J-A21016-22


In re Estate of Nalaschi, 90 A.3d 8, 14 (Pa. Super. 2014) (quotation marks

and quotations omitted).

      I. Preclusion of Evidence from Dr. Carroll

      In his first issue, Appellant argues the Orphans’ Court erred in granting

Ms. McGurk’s motion in limine to preclude the admission of Dr. Carroll’s report

and testimony. Before the Orphans’ Court, Ms. McGurk explained:

            Prior to the original hearing date, opposing counsel
      forwarded a “report of psychological examination dated July 9,
      2019,” authored by Kenneth R. Carroll, Ph.D. evaluating
      [Decedent]. Opposing counsel requested that the undersigned
      attorney stipulate to said report without the need for Dr. Carroll
      to testify. However, the undersigned attorney disagreed and filed
      an objection with the Orphans’ Court indicating [Ms. McGurk]
      would not stipulate to said report.

            Similarly, in discussions just before the original hearing, the
      undersigned counsel verbally indicated to opposing counsel that
      [Ms. McGurk] would be making an oral motion in limine to
      disqualify Dr. Carroll as a witness as his evaluation was untimely
      as the key date is February 16, 2018, which is the date that the
      Last Will and Testament was signed by [Decedent]. As highlighted
      by a brief verbal exchange in [c]ourt, in addition to the above
      argument, the undersigned attorney further indicated that said
      report does not reflect any commentary as to [Decedent’s]
      intellect on any prior dates in time.

            In reviewing said report, there is no mention of Dr. Carroll
      even reviewing any medical and/or psychological records in
      rendering his determination. Furthermore, there is no mention of
      Dr. Carroll reviewing any prior medical and/or psychological
      records at any time prior to the date of his evaluation.
      Accordingly, Dr. Carroll's report and any testimony would be
      highly prejudicial, irrelevant and untimely to the ultimate decision
      in this matter. As a consequence, the undersigned attorney
      respectfully requests that This Honorable Court disqualify Dr.
      Carroll from testifying in this matter and that any mention of said
      report be stricken from the record.


                                     - 21 -
J-A21016-22



Motion in Limine, 10/19/20, at 1-2 (unnumbered).

      Appellant filed a response in which he argued Dr. Carroll should be

allowed to testify as an expert and fact witness.       Appellant’s Response in

Opposition to Ms. McGurk’s Motion in Limine, 10/14/20, at 2-4. Appellant

claimed Dr. Carroll’s testimony would “be instructive to the [c]ourt regarding

weakened intellect.” Id. at 2-3 (noting weakened intellect “need not rise to

the level of lack of capacity.” (citations omitted)).    Appellant attached Dr.

Carroll’s “Report of Psychological Examination” as Exhibit A, and Dr. Carroll’s

Curriculum Vitae as Exhibit B.

      As he did with the Orphans’ Court, Appellant insists “Dr. Carroll’s

testimony is relevant to the case.”   Appellant’s Brief at 27, 29.    Appellant

emphasizes that Ms. McGurk contacted Dr. Carroll, and Dr. Carroll found

Decedent to be incompetent. Id. at 25-27. Appellant argues:

      Dr. Carroll’s report found that Decedent was incompetent. The
      expert report, commissioned specifically to support Decedent’s
      competency of the 2018 Will made the exact opposite finding,
      thereby calling into question Decedent’s competency at the time
      of the signing of the 2018 Will. Appellant, through its “undue
      influence case” merely needs to show that Decedent had a
      “weakened intellect” at the time of the signing of the 2018 Will,
      not that Decedent was incompetent.

Appellant’s Brief at 17-18.

      Appellant describes Dr. Carroll, a psychologist, as “a doctor who

performs hundreds of competency examinations.” Id. at 26. He claims Dr.

Carroll could “opine ‘to a reasonable degree of medical certainty’ as to

[Decedent’s] condition in 2018.”    Id. at 30.   Appellant further asserts Dr.


                                    - 22 -
J-A21016-22



Carroll’s report and testimony were relevant because the Orphans’ Court

“relied heavily upon [A]ttorney Spe[e]rs[’] incorrect diagnosis of Decedent in

supporting the 2018 Will.”     Id.   Appellant concedes Dr. Carroll evaluated

Decedent nearly a year and a half after Decedent executed the 2018 Will.

However, Appellant claims Dr. Carroll’s testimony was relevant because:

      1. Post-execution evidence is admissible.

      2. Dr. Carroll was hired [by Ms. McGurk] specifically to support
         the 2018 Will.

      3. The [Orphans’ C]ourt admitted and relied heavily [on] the
         contemporaneous [Attorney] Spe[e]rs testimony[,] finding
         that testimony relevant and credible.

      4. [Dr.] Carroll’s testimony, at a minimum, totally contradicted
         [Attorney] Spe[e]rs’ testimony.

Appellant’s Brief at 31-32.

      Ms. McGurk counters that “Dr. Carroll’s report could not have been more

stale.” Appellee’s Brief at 2. Ms. McGurk asserts the Orphans’ Court “made

the right legal decision in disallowing Dr. Carroll’s testimony and his report[.]”

Id. at 3. She maintains Appellant’s “argument that said report retroactively

goes back a year and a half for a competency opinion is preposterous.” Id.

      We are unpersuaded by Appellant’s argument, which disregards the

Orphans’ Court’s discretion. The Pennsylvania Supreme Court has explained:

      Decisions regarding the admissibility of evidence are vested in the
      sound discretion of the trial court, and, as such, are reviewed for
      an abuse of discretion. An abuse of discretion occurs where the
      trial court reaches a conclusion that overrides or misapplies the
      law, or where the judgment exercised is manifestly unreasonable,
      or is the result of partiality, prejudice, bias, or ill will.

                                     - 23 -
J-A21016-22



Mitchell v. Shikora, 209 A.3d 307, 314 (Pa. 2019) (citations omitted).

      The Supreme Court offered a “brief recitation of the law” regarding

relevance, stating:

      Generally, relevant evidence is admissible and irrelevant evidence
      is in admissible. Evidence is relevant if it has “any tendency to
      make a fact [of consequence] more or less probable than it would
      be without the evidence.”       Pa.R.E. 401.    The threshold for
      relevance is low given the liberal “any tendency” prerequisite. Id.
      (emphasis added). Relevant evidence “is admissible, except as
      otherwise provided by law.” Pa.R.E. 402.

Id. (italics in original).

      To the extent Appellant sought to introduce Dr. Carroll as an expert:

      Our standard of review of a trial court’s decision to exclude expert
      testimony is very narrow.

      The admission or exclusion of evidence, including the admission
      of testimony from an expert witness, is within the sound discretion
      of the trial court.... [W]e may only reverse upon a showing that
      the trial court clearly abused its discretion or committed an error
      of law. To constitute reversible error, an evidentiary ruling must
      not only be erroneous, but also harmful or prejudicial to the
      complaining party.

Fabian, 222 A.3d at 1147 (citations omitted).

      The record reveals no abuse of discretion by the Orphans’ Court. Dr.

Carroll encountered Decedent, for the first and only time, nearly a year and a

half after Decedent executed the 2018 Will. See N.T., 3/17/21, at 8. The

Orphans’ Court stated its “basis for denying [the admission of evidence from

Dr. Carroll] was I didn’t think it was relevant.” N.T., 3/17/21, at 6; see also

id. at 97 (Orphans’ Court stating, “I’m not sure why any of this [proposed


                                     - 24 -
J-A21016-22


testimony about Dr. Carroll’s actions in July 2019] is relevant as to what

happened on February 16 of 2018.”). The court advised it had “reread the

transcript to make my rulings.” N.T., 3/17/21, at 8. The court reasoned:

      Any … testimony that Dr. Carroll would have offered as a fact
      and/or expert witness would not have been relevant to the
      Orphans’ Court’s determination as to whether Decedent
      had a weakened intellect because his single evaluation
      occurred sixteen months after the date of the 2018 Will’s
      execution and twenty months after Decedent first met with
      Attorney DiOrio.

Orphans’ Court Opinion, 4/21/22, at 69 (emphasis added).

      Recognizing that “the threshold for relevance is low,” the record

nonetheless supports the Orphans’ Court’s decision.       Mitchell, supra.    In

“ascertaining the testator’s intention, a will is to be construed as of the date

of its execution.” In re Est. of Tscherneff, 203 A.3d 1020, 1024 (Pa. Super.

2019) (underline in original, citation omitted). The Orphans’ Court properly

exercised its discretion in deciding that evidence from Dr. Carroll’s interaction

with Decedent in July 2019 would not make Decedent’s intellect and

competency in February 2018, “more or less probable than it would be without

the evidence.” Mitchell, supra. To the extent that weakened intellect may

be “proven through evidence more remote in time from the will’s execution,”

we understand the term “remote” to reference a timeframe prior to the will’s

execution, not after, as remote evidence of undue influence would precede

the will’s execution. In re Estate of Nalaschi, 90 A.3d at 14.




                                     - 25 -
J-A21016-22


      We also reject Appellant’s assertion that the Orphans’ Court “relied

heavily”   on   Attorney   Speers’   testimony    concerning   Attorney   Speers’

impressions of Decedent in June 2019.          Like the Orphans’ Court, we note

Appellant “called Attorney Speers as a witness in his case in chief,” and did

not object to the Orphans’ Court’s “decision to preclude Dr. Carroll’s testimony

while allowing Attorney Speers to testify.” Orphans’ Court Opinion, 4/21/22,

at 70 (citing N.T., 4/27/21, at 5-48), 72 (same). “In order to preserve a claim

on appeal, a party must lodge a timely objection. Failure to raise such

objection results in waiver of the underlying issue on appeal.” Amato v. Bell

& Gossett, 116 A.3d 607, 625 (Pa. Super. 2015) (citations omitted).

      Waiver notwithstanding,

      The Orphans’ Court considered Attorney Speers’ testimony
      regarding Decedent’s mental capacity on the date of the execution
      of the June 28, 2019 Revocation [of the power of attorney] as
      corroborative evidence as to Attorney DiOrio’s testimony
      regarding Decedent’s mental capacity on the date of the execution
      of the 2018 Will.

Orphans’ Court Opinion, 4/21/22, at 70 (emphasis added); id. at 68 (Orphans’

Court stating “Attorney Speers’ testimony corroborated Attorney DiOrio’s

testimony[.]”).

      Attorney Speers’ testimony focused on the conflict between Appellant

and Decedent in June 2019, and their dispute about Decedent’s POA and Wells

Fargo account. See id. at 53-54; see also N.T., 4/27/21, at 15 (Attorney

Speers testifying Decedent was “very clear when he came in as to why he was

coming in. He was very sure in his mind, knew his son[, Appellant]. Knew

                                      - 26 -
J-A21016-22


his son had a power-of-attorney. Knew his son was on joint bank accounts

that he had. And he was very concerned when he learned [Appellant] had

withdrawn money from the] bank account at Wells Fargo ….”).            While the

Orphans’ Court credited Attorney Speers’ testimony, the court did not “heavily

rely” on it. Appellant’s Brief at 18, 27, 30, 32. Rather, the Orphans’ Court

underscored the testimony of Attorney DiOrio. The court referenced Attorney

DiOrio’s “multiple observations” in determining, “Attorney DiOrio, the 2018

Will’s Scrivener, provided extremely thorough, consistent and credible

testimony.” Id. at 64; see also id. at 50-53 (citing notes of testimony); id.

at 53 (Orphans’ Court stating “Attorney DiOrio had sufficient evidence to

conclude that Decedent had the necessary testamentary capacity to enter and

execute the 2018 Will.”).

        For the above reasons, we cannot conclude the Orphans’ Court abused

its discretion in excluding Dr. Carroll’s report and testimony.


   I.      Undue Influence

        In his second issue, Appellant assails the Orphans’ Court’s determination

that Decedent did not execute the 2018 Will as a result of Ms. McGurk’s undue

influence. Appellant’s Brief at 17, 20 (“This case is the ‘textbook example’ for

undue influence.”). Appellant argues the Orphans’ Court “abused its discretion

in its factual findings” because there was “overwhelming evidence” of undue

influence.    See id. at 4, 32.    Appellant recites a factual narrative of the

evidence in his favor to claim Decedent suffered from a weakened intellect

                                      - 27 -
J-A21016-22


and was subject to Ms. McGurk’s undue influence. Id. at 32-41. Appellant

asserts the evidence “proved that Decedent, at a minimum, had a ‘weakened

intellect’ at the execution of the 2018 Will.” Id. at 32. He states: “All the

evidence points to Decedent being sickly, mentally impaired, [and] with others

controlling his life.” Id. at 35. Appellant claims, “[i]t was [Ms.] McGurk’s

world and Decedent was only living in it.” Id. at 41. Appellant’s argument is

unconvincing.

      Appellant disregards the Orphans’ Court’s authority and our standard of

review:

      When reviewing a decree entered by the Orphans’ Court, this
      Court must determine whether the record is free from legal error
      and the court’s factual findings are supported by the evidence.
      Because the Orphans’ Court sits as the fact-finder, it determines
      the credibility of the witnesses and, on review, we will not reverse
      its credibility determinations absent an abuse of that discretion.

In re Est. of Rivera, 194 A.3d 579, 583 (Pa. Super. 2018) (citations

omitted). “Our scope of review is also limited: we determine only whether

the court’s findings are based on competent and credible evidence of record.”

Id. We may only reverse the court’s factual findings if they are unsupported

by the record. Estate of Scarpaci, 176 A.3d 885, 888 (Pa. Super. 2017)

(citation omitted).

      It also bears repeating that in a will contest,

      the hearing judge determines the credibility of the witnesses. The
      record is to be reviewed in the light most favorable to
      appellee, and review is to be limited to determining whether the
      orphans’ court’s findings of fact were based upon legally
      competent and sufficient evidence and whether there is an error

                                     - 28 -
J-A21016-22


      of law or abuse of discretion. Only where it appears from a
      review of the record that there is no evidence to support
      the court’s findings or that there is a capricious disbelief of
      evidence may the court’s findings be set aside.

In re Estate of Schumacher, 133 A.3d at 49-50 (citation omitted, emphasis

added).

      The Orphans’ Court determined that Ms. McGurk established Decedent’s

proper execution of the 2018 Will. When “the proponent of the will establishes

the proper execution of the will, a presumption of lack of undue influence

arises.” In re Est. of Smaling, 80 A.3d at 493 (citation omitted). Thus,

Appellant had to “establish, by clear and convincing evidence, a prima facie

showing of undue influence by demonstrating that: (1) the testator suffered

from a weakened intellect; (2) the testator was in a confidential relationship

with the proponent of the will; and (3) the proponent receives a substantial

benefit from the will in question.” Id.; see also In re Clark’s Estate, 334

A.2d at 632; Estate of Lakatosh, 656 A.2d 1378, 1383 (Pa. Super. 1995).

If the contestant establishes each prong of the tripartite test, the burden shifts

to the proponent to produce clear and convincing evidence to affirmatively

demonstrate the absence of undue influence. Id.

      In this case, the burden never shifted to Ms. McGurk because the

Orphans’ Court, citing liberally and accurately to the record, concluded that

Appellant failed to establish Decedent’s weakened intellect at the time he

executed the 2018 Will. See Orphans’ Court Opinion, 4/21/22, at 2-60, 63;

see also id. at 45 (stating, “Upon [Appellant’s] failure to prove weakened

                                     - 29 -
J-A21016-22


intellect by clear and convincing evidence, there was no need to address the

remaining elements of undue influence.”).           The record supports this

conclusion. The Orphans’ Court reasoned:

      Based upon his multiple observations, Attorney DiOrio, the 2018
      Will’s Scrivener, provided extremely thorough, consistent and
      credible testimony that in no way Decedent had “persistent
      confusion, forgetfulness, and disorientation” and therefore,
      suffered from a weakened intellect. According to Attorney DiOrio,
      Decedent knew what he wanted to do as to the 2018 Will, knew
      what was his property, and adamantly told him exactly what he
      wanted to do with his property regarding his beloved friend, [Ms.]
      McGurk, and his son, [Appellant].

Id. at 64-65.

      The court distinguished, inter alia, In re Est. of Smaling and In re

Clark’s Estate, in concluding:

      The facts, in this matter, are clearly distinguishable from the facts
      in Clark, supra; Smaling, supra; and Mampe, [932 A.2d 954,
      961-962 (Pa. Super. 2007)]. Unlike the testators in these cases,
      the Record is devoid of any evidence that Decedent was ever
      diagnosed with cerebral arteriosclerosis, dementia, or Alzheimer’s
      Disease prior to the 2018 Will’s execution. Unlike the testators in
      these cases, there was no evidence presented that Decedent was
      in a state of persistent confusion, forgetfulness, or disorientation.
      Unlike the testators’ behavior in these cases, there was no
      evidence presented that Decedent was unable to manage his
      affairs, was not oriented to place and time, or did not know the
      value of anything he had. Upon review of all the evidence
      presented, none of the witnesses, not even [Appellant], testified
      about such behavior by Decedent as set forth in these cases. The
      evidence in this matter speaks quite to the contrary, including the
      evidence presented by [Appellant].

Id. at 66.

      Accordingly, the Orphans’ Court did not err in concluding Decedent did

not have a weakened intellect, and therefore, Decedent was not subject to

                                     - 30 -
J-A21016-22


Ms. McGurk’s undue influence when he executed the 2018 Will. The “best

evidence of a testator’s intent is the testamentary document itself and the

testator’s arrangements with his attorney.” Estate of Agnew v. Ross, 152

A.3d at 261 (citations omitted). “Only where it appears from a review of the

record that there is no evidence to support the court’s findings or that there

is a capricious disbelief of evidence may the court’s findings be set aside.” In

re Estate of Schumacher, 133 A.3d at 50. In conclusion, our careful review

discloses that the evidence and law support the Orphans’ Court’s decree

directing probate of Decedent’s February 16, 2018 Will.

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                                     - 31 -